                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

JOSHUA GHOLSTON,                            )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )    CIVIL ACTION NO.: 3:18-cv-370-WC
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )
                                            )
             Defendant.                     )

                 MEMORANDUM OPINION AND ORDER
      Pending before the court is the Acting Commissioner of Social Security’s Motion

for Entry of Judgment under Sentence Four of 42 U.S.C. § 405(g) with Remand to the

Defendant. (Doc. 18). In the motion, the Acting Commissioner states remand is necessary

so that the Agency may “evaluate all opinion evidence of record including opinions from

other federal agencies; evaluate Plaintiff’s subjective statements and all lay testimony

regarding Plaintiff’s pain and other symptoms in accordance with the regulations and

Social Security Ruling 16-3p; re-assess Plaintiff’s residual functional capacity; proceed

through the sequential evaluation process as needed and appropriate based on the updated

record; take any further action to complete the administrative record; and issue a new

decision.” Doc. 18 at 2.

      Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for
a rehearing.”    42 U.S.C. § 405(g).      The district court may remand a case to the

Commissioner for a rehearing if the court finds “either . . . the decision is not supported by

substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       In this case, the court finds reversal and remand necessary as Defendant concedes

reconsideration and further development of the record is in order. Furthermore, Plaintiff

does not oppose the motion. See Doc. 18 at 1.

       Accordingly, it is

       ORDERED that the Commissioner’s Motion (Doc. 18) is GRANTED; for the

reasons set forth in the Motion and in this Order, the decision of the Commissioner is

REVERSED and REMANDED for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       A separate judgment will issue.

       Done this 17th day of October, 2018.



                                    /s/ Wallace Capel, Jr.
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
